In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00264-CV
     ___________________________

            IN RE S.C., Relator




              Original Proceeding
 16th District Court of Denton County, Texas
         Trial Court No. 21-5086-16


  Before Womack, Birdwell, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s “Emergency Petition for Writ of

Mandamus” and is of the opinion that relief should be denied. Accordingly, relator’s

“Emergency Petition for Writ of Mandamus” is denied.

                                                   Per Curiam

Delivered: July 14, 2022




                                         2